Citation Nr: 0917218	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-38 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board hearing at the RO in 
September 2008.  The Board remanded the issue in October 
2008.  


FINDING OF FACT

In a March 2009 rating decision, the RO granted the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to service connection 
for bilateral hearing loss.  38 U.S.C.A. §§ 511, 7104, 7105 
(West 2002); 38 C.F.R. § 20.101 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
Veterans or the dependents or survivors of Veterans.  38 
U.S.C.A. § 511(a).  The Board may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105. 
 
Subsequent to the Board's October 2008 remand, the RO granted 
entitlement to service connection for bilateral hearing loss 
in a March 2009 rating decision.  As a result, the grant of 
entitlement to service connection for bilateral hearing loss 
has fully resolved the issue and renders the appeal moot 
because the relief sought on appeal, the grant of service 
connection, has been accomplished without the need for 
further action by the Board.  38 U.S.C.A. §§ 511, 7104, 7105; 
38 C.F.R. § 20.101.


ORDER

The appeal of entitlement to service connection for bilateral 
hearing loss is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


